UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 33-17387 Alliance Health, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2192377 (State of incorporation) (IRS Employer ID Number) 421 E. Airport Freeway, Irving, TX 75062 (Address of principal executive offices) (972) 255-5533 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESxNOo State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: July 24, 2009: 1,534,066 Transitional Small Business Disclosure Format (check one): YESoNOx Alliance Health, Inc. Form 10-Q for the Quarter ended June 30, 2009 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis or Plan of Operation 11 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 - Controls and Procedures 13 Part II - Other Information Item 1 - Legal Proceedings 13 Item 2 - Recent Sales of Unregistered Securities and Use of Proceeds 13 Item 3 - Defaults Upon Senior Securities 14 Item 4 - Submission of Matters to a Vote of Security Holders 14 Item 5 - Other Information 14 Item 6 - Exhibits 14 Signatures 14 2 Part I Item 1 - Financial Statements Alliance Health, Inc. Balance Sheets June 30, 2009 and September 30, 2008 (Unaudited) (Audited) June 30, September 30, ASSETS Current Assets Cash on hand and in bank $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts payable - trade and accrued liabilities $ $ Note payable to controlling shareholder Accrued interest payable to controlling stockholder Total Current Liabilities Long-Term Liabilities Note payable to controlling stockholder — — Total Liabilities Commitments and Contingencies Stockholders’ Equity (Deficit) Preferred stock - $0.01 par value 1,000,000 shares authorized. None issued and outstanding — — Common stock - $0.01 par value. 20,000,000 shares authorized. 1,534,066 shares issued and outstanding Additional paid-in capital — — Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants.
